Citation Nr: 1414502	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-37 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected lumbar spondylosis (spine disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to February 2004. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2014, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing has been associated with the Veteran's Virtual VA file. 

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  In December 2009, the Veteran filed a claim for TDIU and stated that her service-connected lumbar spondylosis prevents her from working.  In a February 2010 rating decision, the RO denied the Veteran's TDIU claim.  The Veteran did not file a Notice of Disagreement with that decision; however, in her January 2014 Board Hearing, the Veteran again stated that her service-connected spine disability and her service-connected PTSD prevent her from obtaining or maintaining employment.  Thus, in accordance with Rice, the Board finds that the issue of TDIU has been raised, as part of the increased rating claim on appeal.  Therefore, it is properly before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her service-connected lumbar spondylosis has progressively worsened over time and warrants a disability rating in excess of the currently assigned 20 percent.  She additionally asserts that her service-connected spine disability and service-connected PTSD prevent her from obtaining or maintaining employment. 

At the January 2014 Board Hearing, the Veteran asserted that her spine disability has progressively worsened since her last VA examination.  As the Veteran's last VA examination was more than 4 years ago, and as she asserts that the current medical evidence of record does not properly reflect her present disability level, remand is necessary so that the Veteran may be scheduled for a new examination to determine the current severity of her spine disability.  

Finally, as the Veteran's claim of an increased rating for her service-connected spine disability could impact her TDIU claim, the Board finds these claims are inextricably intertwined, and action on the TDIU claim is deferred at this time.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all relevant VA treatment records from August 2013 to the present.  

2.  Contact the Veteran and request that she identify and provide a completed release form (VA Form 21-4142) authorizing VA to request copies of treatment records from any private medical providers who have treated her for a spine condition. 

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran should be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review. 

3.  After completing the above development, schedule the Veteran for a VA spine examination to assess the current severity of her lumbar spondylosis disability.  The claims file, including a copy of this REMAND, must be provided to the examiner for review.  After conducting any appropriate and required testing, the examiner must describe in detail the current signs, symptoms, and manifestations of the service-connected spine disability.  

Findings must include descriptions of any associated neurological problems as objectively found, such as radiculopathy.   

The examiner should also address whether the service-connected lumbar spine disability, singly or in combination with the service-connected posttraumatic stress disorder (evaluated as 70 percent disabling), results in the inability to obtain or retain substantially gainful employment taking into consideration her work experience and educational background.  If an additional examination is necessary in order to provide the requested information, then one should be scheduled.  If the Veteran's service-connected disabilities do not singly or cumulatively render her unemployable, the examiner(s) should report the type or types of employment in which the Veteran would be capable of engaging with her current service-connected disabilities, given her current skill set and educational background.

The examiner(s) must explain the rationale for any opinion rendered.  

4.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and her representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



